ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/11/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to delete the term “wherein the matrix comprises at least one of an initiator” raises new issues that would require further consideration and search.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
Applicant argues that the cited references do not teach the newly recited feature.
However, it is noted that Lee discloses composition comprising a photo-initiator (See paragraphs [0054]-[0055]). Given that the resulting matrix comprises the copolymer made from a combination of monomers and photo-initiator, it appears Lee would meet the claim.
Applicant argues that in Example 3 of Lee which uses 6 parts by weight of 4-HBA results in the hydroxyl group containing monomer in an amount of only 4.2% which is outside the claimed range of 5 to 35 wt%.
However, while the examples of Lee may result in amounts outside of the claimed range, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright
Applicant argues that Attarwala uses the core shell particles for toughness which is different from the present application and have different main matrix components. Thus, it is not obvious to combine Lee and Attarwala.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Further, note that while Attarwala does not disclose all the features of the present claimed invention, Attarwala is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely core shell nanoparticles and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Attarwala fails to teach to improve warpage by controlling the cohesive energy between the core shell particles and the matrix.
However, given that the combination of Lee and Attawala teaches adhesive film, including core shell particles and matrix, identical to that presently claimed, the adhesive film of Lee in view of Attawala would inherently necessarily improve warpage by controlling the cohesive energy between the core shell particles and the matrix, absent evidence to the contrary.
With respect to the double patenting rejection of record, the rejection will be maintained until the rejection is properly overcome (See MPEP 804 IB and IB1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787